if,.    ..........
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                           r- s1-.L C
                                                                                                                           f-       r~ i"'\
                                                                                                                                       Utge1or1



                                           UNITED STATES DISTRICT CO                                               T[MAR 11-~0
                                                      SOUTHERN DISTRICT OF CALIFORNIA                                       ------~
                                                                                                                   CLERk US DIS I HIC l COURT
                                                                                                                SOU"fHFRN i)ISTRICT OF CALIFORNIA
                                 United States of America                                JUDGMENT I oA C.filMINAL                       CAS.~~IJTY
                                            v.                                           (For Offenses Committed On or After November 1, 1987)


                               Francisco Salgado-Vazquez                                 Case Number: 3:19-mj-21206

                                                                                         Bridget Kennedy
                                                                                         Defendant's Attorney


       REGISTRATION NO. 80737298

       THE DEFENDANT:
        12$1 pleaded guilty to count(s) I of Complaint
                                                 ---~---------------~---------
         0 was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                   Nature of Offense                                                                Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      I

        D The defendant has been found not guilty on count(s)
                                                                                --------------~----
        D Count(s)                                                                       dismissed on the motion of the United States.
                               ------------------
                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:                                    j
                                       D TIME SERVED                            i!'.J'               /   r:J                 days

         12$1Assessment: $10 WAIVED ~ Fine: WAIVED
        12$1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, March 11, 2019
                                                                                    Date of Imposition of Sentence


       R ece1ve
            "d             /-1S:
                          DUSM
                                                                                   ~ARRY             M. KURREN
                                                                                    UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy
